DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “said further plastic component” (cl 12:3) lacks antecedent basis in the claim.
 	Correction is required.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 14 is found in base independent claim 7, i.e. claim 7 recites the EMC active fabric being a prepreg.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0311095) in view of JP2010150390 (see provided English machine translation).
 	Regarding claim 7, Okada et al teach:
  	(currently amended): An electromagnetic compatibility (EMC) shielding housing (Okada et al: paras. 0119-0126; fig 13-16; the resin-encapsulated electronic including the plate-like member 11, which is an electromagnetic shield), comprising: 
 	a plastic molded part (Okada et al: para. 0121; plate-like member 11 is made of resin); 	
 	an encapsulation compound for encapsulating electronics, said encapsulation compound being fused to said plastic component (Okada et al: paras. 0123-124; figs 13-16; resin 41 is used to encapsulate the electronic components 31).  
 	However, Okada et al do not teach an EMC active fabric integrated into said plastic molded part, said EMC active fabric being a prepreg overmolded with a plastic component of said plastic molded part.  
 	JP2010150390 teach a metal foil laminated carbon fiber cloth prepreg for electromagnetic wave shielding housing, wherein the prepreg is lightweight and rigid while also providing excellent design and electromagnetic shielding properties as 
 	Since Okada et al and JP2010150390 are analogous with respect to electromagnetic shielding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the resin plate-like shield member 11 of Okada et al with the prepreg of JP2010150390 in order to greatly enhance the shielding properties of member 11.   3 of 12DSC-AP-0552 - Application No. 16/508,750 Response to Office action April 13, 2021 Response submitted June 30, 2021 

 	Regarding claim 10, since the exactly position of the fabric is a mere obvious matter of choice dependent on the desired final product and it is well-known in the encapsulated electronic art to position a shield at about the middle or deep within a component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the wire net or mesh plate of Okada et al (modified) at the fuse joint between the plastic component and the encapsulation compound in order to ensure effective shielding and prevent dislodging of the prepreg. 
 	Regarding claim 11, it is well-known in the mechanical bonding art to pass an encapsulating material through a preform in order to create a strong mechanical bond.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the encapsulating compound of Okada et al 
 	Regarding claim 12, elastomeric layers such as encapsulation layers are well-known in the electronic arts for its protective properties.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an elastomer plastic component over the plastic component of Okada et al in order to provide protection to the housed electronic.
 	Regarding claim 14, such is taught by the above combination of Okada et al and JP2010150390.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0311095) in view of Koshiba (US 2002/0180108).
 	Regarding claim 9, Okada et al teach:
 	(currently amended): An electromagnetic compatibility (EMC) shielding housing (Okada et al: paras. 0119-0126; fig 13-16; the resin-encapsulated electronic including the plate-like member 11, which is an electromagnetic shield), comprising: 
 	a plastic molded part (Okada et al: para. 0121; plate-like member 11 is made of resin); 
 	an encapsulation compound for encapsulating electronics, said encapsulation compound being integrated into said plastic molded part (Okada et al: paras. 0123-124; figs 13-16; resin 41 is used to encapsulate the electronic components 31).
, said EMC active fabric being overmolded with at least one further plastic component of said encapsulation compound.  
 	Koshiba teaches an electromagnetic shielding box including a wire net 3 or mesh plate 4 being overmolded by the plastic wall body 8 of the box (figs 1-6).  Koshiba also teaches the use of embedded/encapsulated wire nets or mesh plates has great advantages for electromagnetic shielding (para. 0006).  Since Okada et al and Koshiba are analogous with respect to electromagnetic shielding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encapsulated wire net or mesh plate of Koshiba into the resin plate-like shield member 11 of Okada et al, which is overmolded by the resin /the encapsulating compound, in order to greatly enhance the shielding properties of member 11.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0311095) in view of Koshiba (US 2002/0180108) as applied to claim 9 above.  Resin 41 of Okada et al constitutes the claimed elastomer plastic component (Okada et al: paras. 0047; 0123-124; figs 13-16; resin 41 is used to encapsulate the electronic components 31).

Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
 	Regarding claim 7, applicant argues Okada et al do not teach any fusing or welding.  First, the instant claims do not recite a welding step.  Second, the claim term 
 	Regarding claim 9, applicant argues the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It should be noted that JP2010150390 teaches using a metal foil laminated carbon fiber cloth prepreg over conventional metal layer shield since the prepreg is lightweight and rigid while also providing excellent electromagnetic shielding properties from no opening or bending of the carbon fibers.  
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 11/23/21 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 8/14/20.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references teach EMC shieldings having a prepreg: CN106535604; JP2017128705; and USPNs 20140356612,5677045, and 4554204.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744